         Case 1:19-cv-08365-VM
         Case 1:19-cv-08365-VM Document
                               Document 15
                                        14-3Filed
                                               Filed 09/18/19Page
                                                   09/18/19    Page 1 of
                                                                  1 of 2 2

                                                                          USDCSDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              FLFCTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        "l      ,. '(' #·•--L";.;...:_~h-z'i<-+-r-...-r---
                                                                          l ., '

                                                                          t)ATE FlLfi:D:_'~-+-'"--r--
STATE OF NEW YORK, ET AL.

V.                                               Civil Action No. 1: 19cv08365
                                                 Order for Admission Pro Hae Vice
UNITED STATES SECURITIES
AND EXCHANGE COMMISSION, ET AL.



                       ORDER FOR ADMISSION PRO HAC VICE

       The motion of Joseph J. Chambers for admission to practice Pro Hae Vice in the

above-captioned action is granted.

       Applicant has declared that he is a member in good standing of the bar of the

state of Connecticut and that his contact information is as follows:

       Joseph J. Chambers
       Assistant Attorney General
       Office of the Attorney General
       55 Elm Street
       P.O. Box 120
       Hartford, CT 06141-0120
       Tel: 860-808-5270
       Fax: 860-772-1709
       Email: joseph.chambers@ct.gov

       Applicant having requested admission Pro Hae Vice to appear for all purposes as

counsel for the State of Connecticut in the above entitled action;
         Case 1:19-cv-08365-VM
         Case 1:19-cv-08365-VM Document
                               Document 15
                                        14-3Filed
                                               Filed 09/18/19Page
                                                   09/18/19    Page 2 of
                                                                  2 of 2 2




       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in

the above-captioned case in the United States District Court for the Southern District of

New York. All attorneys apearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.




       Dated:   /f~f}/J/fl




                                            2
